CROSS, Judge.
This is an appeal of a summary final judgment entered in favor of appellees, W. A. Knox, W. A. Knox, Jr., and S. Stetson *521Fleming III, as Trustees and Directors of a dissolved Florida corporation, Spring Valley Farms, Inc., and against appellant, John C. Topercer, in an action seeking damages for negligent maintenance of a roadway shoulder.
The pleadings and depositions reveal that there are genuine issues of material fact precluding summary judgment; specifically, whether appellees were negligent in their maintenance of the roadway shoulder causing appellant damages and whether there existed any negligence attributable to the appellant which contributed to appellant’s damages. Since fact issues exist, summary judgment was prematurely entered and we, therefore, reverse and remand for further proceedings consistent with the views herein expressed. Rule 1.-510(c), Fla.RCP (1973); Leaks v. Adeinvy, 195 So.2d 47 (Fla.App. 1967).
Reversed and remanded for further proceedings.
MAGER, J., and PARHAM, HARRY C., Associate Judge, concur.